Two years ago, at this same rostrum, as the conclusion 
of my statement (see A/59/PV.10), I quoted these 
famous verses of the Spanish poet Antonio Machado:  
 “Traveller, your footsteps 
 Are the road, and nothing else; 
 Traveller, there is no road. 
 The road is made by walking; 
 Walking makes the road.” 
 What a road we have travelled since then. Indeed, 
the opening of the sixty-first session of the General 
Assembly is above all the opportunity for us to look 
back and assess the progress we have made, 
particularly since the September 2005 World Summit, 
but also to try to assess the work that still needs to be 
done to implement the noble ambitions we all agreed 
  
 
06-53323 10 
 
upon one year ago in this Hall where we meet every 
year as a real parliament of nations. On that historic 
occasion, we forcefully reaffirmed that peace and 
security, development and human rights are the pillars 
of the United Nations system and constitute the 
essential element of a more just and a more peaceful 
world order. 
 One year later, what have we accomplished, and 
how can that progress be assessed in the light of these 
criteria: the reality of the situation, and the way in 
which the complex international situation and the 
never-ending future are evolving?  
 When we look at the current situation, we have to 
see that areas of shadow coexist with reasons for hope, 
and we have some cause for concern. More than ever, 
the Middle East is the centre of deep political, military, 
socio-economic and cultural tensions, with military 
confrontation on Lebanese lands and bombings in 
northern Israel, to mention only the most recent 
examples. A month of war has left behind it a terrible 
legacy of death and injury, destruction and 
contamination by mines and unexploded ordnance, as 
well as major economic consequences. My country 
immediately joined international solidarity efforts. The 
Stockholm conference enabled us to coordinate 
international support and to move towards 
reconstruction under the aegis of the United Nations 
and the Lebanese Government. 
 But beyond that immediate reaction, now that a 
cessation of hostilities has been brought about — late, 
it is true — we now have to consolidate the ceasefire 
and lay the foundations of a sustainable political 
process, the principal elements of which are defined in 
Security Council resolution 1701 (2006). As reaffirmed 
a few days ago from this podium by the current 
President of the European Council, Ms. Tarja Halonen 
(see ), the European Union is prepared to 
fully play its role in this context. Already, European 
contributions — to which my country is committed to 
participate — constitute what Secretary-General Kofi 
Annan has called the backbone of a strengthened 
United Nations Interim Force in Lebanon (UNIFIL).  
 So the task of supporting the emergence of a fully 
sovereign and independent Lebanon which can exercise 
its sovereignty and a monopoly on armed force 
throughout its territory must be completed; all regional 
players must make their contribution to this process. 
By bringing about the lifting of the blockade of 
Lebanon, and by concretely addressing the issue of 
prisoners, the Secretary-General has laid the 
foundations for a lasting solution. We thank him for his 
effective work. 
 I was in Beirut, Tel Aviv and Ramallah a few 
days ago, and I realized once again the extent to which 
the absence of true peace in this region has had a 
negative effect on civilian populations, particularly in 
the occupied territories, where the humanitarian 
situation is getting worse day by day. I also realized the 
extent to which confrontation, violence and despair 
tend to spread and become entrenched. It is this 
grievous machine that we have to stop. More than ever 
before, it is clear that there can be no military solution 
or unilateral solution to the continuing conflicts in the 
region.  
 On 15 September, the ministers for foreign affairs 
of the European Union reaffirmed our full support for 
the search for a negotiated solution. We welcomed the 
announcement by President Abbas with regard to an 
agreement on the formation of a government of 
national unity, and we expressed the hope that such a 
government’s programme would reflect the principles 
of the Quartet. Two days ago, as we know, the Quartet 
too endorsed that position. 
 However, persistent tension in the Middle East 
must not divert our attention from Africa. That 
continent continues to be scourged by poverty, disease 
and armed conflict. But at the same time there is hope, 
thanks to the continent’s extraordinary vitality and 
creativity. Although far too many internal conflicts and 
international crises remain in many areas in Africa — 
for example, in Côte d’Ivoire; the Sudan, in particular 
the Darfur region, where a large-scale humanitarian 
crisis is looming; the Horn of Africa; and other areas as 
well — there are some signs of hope, sometimes fragile 
to be sure, are to be seen in countries as diverse as 
Liberia, Sierra Leone and the Democratic Republic of 
the Congo, where an electoral process of 
unprecedented scale is under way with the massive 
support of the United Nations and the European Union, 
among other partners. 
 The African Union is also playing an increasingly 
positive role in crisis management on the African 
continent, as illustrated by its action in Darfur through 
the African Union Mission in Sudan (AMIS). It is 
essential that this crucial action be speedily taken up 
by the deployment of an enlarged United Nations 
 
 
11 06-53323 
 
mission, as provided for in Security Council resolution 
1706 (2006).  
 With the creation and the operationalization a few 
months ago of the Peacebuilding Commission, another 
World Summit commitment has now been met. The 
United Nations now has an innovative instrument to 
manage post-conflict situations in order to ensure 
optimal transition from peacekeeping and urgent 
humanitarian assistance to restarting the development 
process. We wish every success to this new body, 
which certainly gives rise to great hope throughout the 
world. 
 Before leaving the issue of peace and security, I 
must briefly mention two subjects that have a major, 
horizontal impact: terrorism and the proliferation of 
weapons of mass destruction and their delivery 
systems.  
 With regard to the scourge of terrorism, concerted 
and decisive action at the international and region 
levels must obviously be taken. I am pleased that at the 
end of its sixtieth session, under the energetic 
presidency of Mr. Jan Eliasson, whom I congratulate 
for his work, the General Assembly adopted the United 
Nations Global Counter-Terrorism Strategy (resolution 
60/288). The Strategy must both address the conditions 
that encourage the spread of terrorism and seek to 
prevent and act against terrorism, including through the 
various bodies of the United Nations, while at the same 
time guaranteeing respect for human rights and the rule 
of law. As European Union ministers for foreign affairs 
declared a few days ago, that latter consideration 
applies in particular to the treatment of all detainees, as 
well as to the problematic issue of secret detention 
centres.  
 The proliferation of weapons of mass destruction 
and their delivery systems continues to give rise to 
grave concern at the international level. The attitude 
and the activities of North Korea in the area of nuclear 
proliferation recently led the Security Council 
unanimously to adopt its resolution 1695 (2006).  
 Another subject of concern is Iran. In its 
resolution 1696 (2006), the Security Council defined 
the main parameters which will guide the way in which 
the Iranian nuclear issue is approached by the 
international community and the European Union, 
which has been in discussion with Iran for more than 
two years. If those demands — particularly the 
suspension of all enrichment activity — are met, 
negotiations on a comprehensive agreement can begin 
and confidence can be restored.  
 The Summit Outcome Document (resolution 
60/1) highlighted in particular the importance of 
development, which directly affects the fate of billions 
of human beings. While 2005 was the year of great 
development commitments, with the holding of the 
Group of Eight Summit at Gleneagles and the decision 
taken by the European Union — under the Luxembourg 
presidency — to meet the target of 0.7 per cent of 
gross national income in official development 
assistance by 2015, 2006 has been the year of 
implementation, particularly with the adoption of 
resolution 60/265, which reflects the international 
consensus in that area. 
 For its part, Luxembourg continues to be proud of 
its participation — still too limited unfortunately — in 
the 0.7 per cent club, with 0.82 per cent of its gross 
national income devoted to official development 
assistance in 2005. We hope to reach 1 per cent within 
the next few years.  
 The meeting held earlier this week to consider the 
implementation of the Brussels Programme of Action 
for the Least Developed Countries showed once again 
that the establishment of a true development 
partnership remains a priority and urgent task. 
Unfortunately, that also remains true for international 
action against HIV/AIDS, which was the subject of a 
high-level meeting in June.  
 Concerned about improving the quality and 
effectiveness of aid to the most impoverished, my 
country looks forward with great interest to the 
proposals of the High-level Panel on United Nations 
System-wide Coherence which will be made public in 
the next few months. The maxim “development is the 
other name for peace” remains amazingly current.  
 In September 2005, the participants in the 
Summit formally recognized that development, peace, 
security and human rights are linked and mutually 
reinforcing. To strengthen the international framework 
for the promotion and protection of human rights, the 
General Assembly decided in March 2006, as we know, 
to replace the old Commission on Human Rights with a 
Human Rights Council. While the new Council’s first 
session enabled it to make some important progress in 
terms of standards, we must now bolster its 
establishment by providing it with all the means and 
instruments it needs — including special procedures — 
  
 
06-53323 12 
 
to promote the cause of human rights and to react 
swiftly and effectively to specific situations of serious 
human rights violations.  
 Likewise, we welcome the recent conclusion of 
the negotiations on a draft international convention on 
the rights of persons with disabilities. We hope that 
that important instrument can be adopted this fall by 
the General Assembly. Another significant innovation, 
adopted at last year’s Summit — the notion of the 
“responsibility to protect” in case of genocide, war 
crimes, ethnic cleansing or crimes against humanity — 
should be applied in accordance with the criteria and 
conditions defined in the Summit Outcome Document 
so that it can progressively become an undisputed 
standard to guide the action of the international 
community as the situation requires.  
 While peace and security, development and 
human rights are the three basic pillars on which the 
United Nations is based, those fundamental values can 
be fulfilled and fully expressed in real terms only 
through an effective and credible multilateral system. 
Multilateralism must not remain only a word. In the 
light of recent events in the Middle East, no nation, 
large or small, can escape the conclusion that 
multilateralism offers the only viable framework for 
finding solutions to the conflicts and threats that 
confront us.  
 It is our responsibility to provide the multilateral 
system with adequate means to carry out its principal 
missions. We must also ensure that the working 
methods and decision-making procedures of our bodies 
are defined and structured so that they can produce the 
best results and can best meet the legitimate 
expectations of Member States. Achieving a better 
cost-effectiveness ratio to benefit our peoples must be 
an objective of all Member States, large or small, of 
the North or the South. What is at stake is the 
credibility — perhaps even the survival — of 
multilateralism as a way to manage the major problems 
shared by humanity. 
 Some progress was made over the past year in 
reforming administrative and financial management, 
but much remains to be done. We must unite to bring 
about essential reform to transform the United Nations 
into an instrument fully capable of addressing the 
grave and multiple challenges at the beginning of the 
twenty-first century. 
 In that context, we cannot overlook the organ to 
which the Charter of the United Nations entrusts a vital 
role in the maintenance and preservation of 
international peace and security: the Security Council. 
For many years, ways and means to strengthen the 
legitimacy and effectiveness of that essential body 
were the subject of in-depth discussions, without any 
significant progress being made. For our part, we are 
convinced that Security Council reform remains 
indispensable. It must be carried out both to strengthen 
the Council’s representativity — by increasing the 
number of its permanent and non-permanent members, 
but without overburdening its functioning by granting 
the right of veto — and to improve its rules of 
procedure in order to enhance the effectiveness and 
transparency of its work and, thus, the legitimacy of its 
action.  
 I should like to conclude by referring to the 
person who has guided us and provided us with 
benchmarks as he has led the Organization for the past 
10 years. I am, of course, speaking about our 
Secretary-General, Mr. Kofi Annan. Although there is 
still some time before the end of his mandate — and I 
am sure that he intends to carry out a number of 
important missions before then — it is important that I 
now pay tribute to him and thank him for the work 
accomplished over the course of a lifetime devoted to 
serving the Organization. 
 The country that I have the honour to represent in 
this Hall, Luxembourg, also intends to be an important 
part of the life and the future of the Organization, 
which, more than 60 years after its establishment, 
continues to represent a noble ideal and hope for 
millions and millions of men and women. Luxembourg 
wants to put itself at the service of that ideal and of the 
international community and to shoulder its part of the 
responsibility in that regard. That is why, five years 
ago, we decided to submit our candidacy for a non-
permanent seat on the Security Council for the 
biennium 2013-2014. Luxembourg, a founding 
Member of the United Nations that has not yet held a 
Council seat, views this candidacy as a new expression 
of its commitment to the purposes and principles of the 
Charter, to peace and security, development and human 
rights and to an effective multilateral system. 
 Despite difficulties and obstacles, we must 
persevere, through dialogue and diplomacy, to fashion 
a United Nations worthy of our expectations. As we do 
so, let us be inspired by the reflection of the great 
 
 
13 06-53323 
 
Michelangelo, who said, “The greatest danger is not 
that our aim is too high and we miss it, but that it is too 
low and we reach it”. 